Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent violated DR 9-102. The evidence indicates that during most of the year in which respondent delayed paying his client’s medical bills, the balance in his trust account was insufficient to make those payments and that insufficiency was caused by respondent’s personal use of the funds. Respondent also violated DR 6-101(A)(3). His delay in paying Woods’s medical bills for nearly a year was a breach not only of his promise to Woods in the settlement statement, but also of his agreement with Chiropractic to pay the compromise amount. Respondent’s compromise of the American Radiological and National Digitizing bills solely for his own benefit was a breach of his fiduciary duty to his client.
*350Respondent is hereby suspended from the practice of law for eighteen months with the final twelve months stayed on condition that during the stay respondent submit to a monitoring program satisfactory to relator. Costs are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Corrigan, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
Douglas, J., dissents because he would stay a one-year suspension.
Michael J. Corrigan, J., of the Eighth Appellate District, sitting for Resnick, J.